Thurman, C. J.,
remarked upon granting the above leave, that ho would state for the information of the bar generally, that it must not be expected that the clerk of the court would draft writs of mandamus. By the express provisions of the code, the writ and the answer thereto are pleadings, and the only pleadings *in *495the ease. The petition, or motion, upon which the writ issues, is no-part of the pleadings. The writ must therefore, be sufficient in itself to show precisely what is claimed and the facts upon which the claim is made. To draft such a writ generally requires time and legal skill, and also a knowledge of the case which the clerk can not be required to obtain. Counsel must therefore prepare such writs- and submit them to the court before they are issued, in order that, it may be seen that they correspond with the order of allowance.